DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS’) submitted on 4/7/20 and 11/3/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 4/7/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike (6,201,241)
Regarding claim 1, claim 1 is broad enough to read on the teachings of Koike. Figure 1 below discloses a diffracted light removal slit (i.e., condensing mirror 3) comprising: a main part (i.e., the front part include hole 5) provided in a direction substantially perpendicular to an optical path of the excitation light (i.e., light from optical system 4); and a sidewall part (i.e., curve part of mirror 3) extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation light (i.e., fluorescent light) (column 3, lines 8-13).

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (2016/0245746) in view of Tanaka et al (2004/0070802) and Koike.
Regarding claims 1-4 and 7-8; Noda et al discloses an optical sample detection system (100) that detects a sample (par. [0037]) by irradiating a sensor chip (10) with excitation light from a light source unit (110) (par. [0028]) which includes a light source (111) that emits the excitation light; a collimator that collimates the excitation light emitted from the light source (111); and a slit that shapes a shape of the collimated excitation light (par. [0046]); the sensor chip (10) comprising a dielectric member (i.e., 


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale



	Tanaka et al discloses a hologram recording apparatus comprises a light source (10), a grating (4) for reflecting light from the light source (10) onto a diffracted light removal slit (50) so the diffractive light is removed before reaching the sample (M) (see figure 1 below and par. [0089] and [012]).

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale


Both Noda et al and Tanaka et al do not teach that the diffracted light removal slit comprising a main part provided in a direction substantially perpendicular to an optical path of the excitation light; and a sidewall part extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation light; and the sidewall part is provided at least on an end portion part side of the main part where the reflected light exists.
Figure 1 of Koike below discloses a diffracted light removal slit (i.e., condensing mirror 3) comprising: a main part (i.e., the front part include hole 5) provided in a direction substantially perpendicular to an optical path of the excitation light (i.e., light from optical system 4); and a sidewall part (i.e., curve part of mirror 3) extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation light (i.e., fluorescent light) (column 3, lines 8-13); and the sidewall part is provided at least on an end portion part side of the main part where the 
    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to modify the diffracted light removal slit of Tanaka by using a light slit as taught by Koike because the slit having different sizes, shapes, etc.. are well-known in the art and they could substitution one for another.
	Regarding claim 5, Noda et al teaches an excitation light detector (120) that detects, out of the reflected light, reflected light traveling in a predetermined direction (par. [0053]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quinn et al (2003/010208), Ashcroft et al (4,335,960) and Kobayashi (JP2008185525) teach the use of a diffracted light removal slit; however, they fail to teach a sidewall part extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 25, 2021